TRP
F. #2017R01840

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                        CERTIFICATE OF SERVICE

       - against -                              Criminal Docket No. 18-204 (S-2) (NGG)

KEITH RANIERE, et al.

                        Defendants.

– – – – – – – – – – – – – – – –X


              I, Elizabeth Valeriane, hereby certify that on March 10, 2020, I caused to be

served Notice of Forfeiture, and a copy of the Second Preliminary Order of Forfeiture,

pursuant to 21 U.S.C. § 853(n)(1) in the above-captioned action, by Certified Mail Return

Receipt Requested, (attached hereto) upon:

                               First Principles Incoporated
                          c/o Business Filings International, Inc.
                                    108 W. 13th Street
                              Wilmington, Delaware 19801


Dated: Brooklyn, New York
       July 26, 2021
                                                         /s/ Elizabeth Valeriane
                                                         Elizabeth Valeriane
                                                         FSA, Senior Law Clerk
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
KKO                                                  271 Cadman Plaza East
F. #2017R01840                                       Brooklyn, New York 11201



                                                     March 10, 2020

By Certified Mail/Return Receipt Requested

First Principles Incorporated
c/o Business Filings International, Inc.
108 W. 13th Street
Wilmington, Delaware 19801

    NOTICE OF FORFEITURE TO POTENTIAL THIRD PARTY CLAIMANTS
               Re:     United States v. Keith Raniere. et al.,
                       Criminal Docket No. 18-204 (NGG) (E.D.N.Y.)
To Whom It May Concern:
                You may have a legal interest in one or more assets which the United States
District Court for the Eastern District of New York has ordered to be forfeited to the United
States. The enclosed Second Amended Consent Preliminary Order of Forfeiture (the “Second
Amended Consent Preliminary Order”) more specifically describe the property subject to
forfeiture (the “Subject Properties”) and the procedure for filing a claim to property in which
you may have a legal, right, title or interest. By your receipt of this letter, you are given actual
notice of the forfeiture of the Subject Properties. Neither the defendant, nor her agents, are
entitled to file a claim to any of the Subject Properties identified in her respective Second
Amended Consent Preliminary Order.

                 The procedure for filing a claim is set forth more fully in 21 U.S.C. § 853(n). If
you intend to file a claim, you must do so within thirty (30) days of your receipt of this letter.
Any ancillary petition must be filed under the above case name and number in the United
States District Court for the Eastern District of New York, Clerk of Court, 225 Cadman Plaza
East, Brooklyn, New York 11201, with copies to the undersigned. The ancillary petition must
be signed by the petitioner under penalty of perjury and shall assert: (1) the identity of the
property in which the petitioner claims a legal right, title or interest; (2) the nature and extent
of such right, title or interest; (3) the time and circumstances of the petitioner’s acquisition of
the right, title and interest; and (4) any additional fact or documents supporting the petitioner’s
claim and the relief sought. A copy of the ancillary petition should also be served upon:
             Assistant U.S. Attorney Karin Orenstein
             United States Attorney’s Office
             Eastern District of New York
             271-A Cadman Plaza East
             Brooklyn, New York 11201

               If you have any questions regarding the above matter or need additional
assistance please feel free to contact the undersigned.

                                               Very truly yours,

                                               RICHARD P. DONOGHUE
                                               United States Attorney

                                        By:       /s/
                                               Karin Orenstein
                                               Assistant U.S. Attorney
                                               (718) 254-6188

Enclosure: Second Amended Consent Preliminary Order of Forfeiture




                                           2
